MEMORANDUM **
Candelario Jesus Carbajal Flores, Georgina Carbajal, and their daughter Erika Edith Carbajal, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen to reapply for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of discretion, Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008), we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying the petitioners’ successive motion to reopen because the motion was numerically barred and failed to meet any of the exceptions to the numerical limitation. See 8 C.F.R. § 1003.2(c)(2)-(3).
To the extent the petitioners challenge the BIA’s November 21, 2005 order dismissing their appeal from an immigration judge’s decision denying their applications for cancellation of removal, we lack jurisdiction to review their contentions because the petition for review is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.